 

  

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

   
 

¥ “a. ¥e
iNT

ape Slee:

Sarnsnramcees

 

wao---e-e -~ eee eee XK © PROVE] ART a FRE : :
CESARIO GARCIA ESPINDOLA, GABRIEL # meen
IBARRA, and VICTORIA MANUEL GARCIA — i
GAMBOA individually and on behalf of similarly — : SOT ey LZ
situated, eee. ai
Plaintiffs, ORDER
V. 19-CV-1026 (VSB) (KNF)
PIZZA STOP CORP. (D/B/A PIZZA STOP), 2166
FREDERICK DOUGLASS BLVD CORP. (D/B/A
PIZZA STOP), BILUR LALA, LENNY DOE,
DAVID DOE, and ARI DOE,
Defendants. :
wee eee xX

 

KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

The defendants sent a letter to the Court, dated December 17, 2019, stating that they “write to
supplement Defendants’ Motion for Attorneys’ Fees and Expenses” and noting that “this letter and
the attached billing records have not been delivered to Plaintiffs’ Counsel.” The defendants’ ex parte
supplemental documents sent to the Court and not served on the plaintiffs will not be considered for
failure to comply with Rule 1(C) of the Court’s Individual Rules of Practice.

The defendants’ motion, Docket Entry No. 56, is denied, without prejudice. On or before
January 10, 2020, the defendants shall file their application for reasonable attorneys’ fees and
expenses, which must be supported by admissible evidence. Any challenge to the reasonableness of
the fee request shall be made on or before January 17, 2020, and any reply may be made on or before
January 20, 2020.

Dated: New York, New York
December 26, 2019 SO ORDERED:

Kicvie-trottiaruk Prt
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE
